DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/6/2022. 
Claims 1-20 are presented for examination.
This application is a 371 of PCT/IB2020/060346 filed on 11/04/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchbinder et al.  (US 2014/0079894).
Re Claim 1: Buchbinder et al. teaches multilayer architecture having cold seal coating, which includes an RFID tag which tag comprises an RFID antenna (see ¶ 40+, 93+, 103+), which IC {herein an integrated RFID transponder} is attached onto the antenna such that the antenna and the IC forms the RFID tag (¶ 52-68+, 93-97+, 103-104+), wherein the label further comprises: an elongated substrate with a first surface and a second surface (see ¶ 69+), wherein the first surface is siliconized {herein silicone layer 30}, and the second surface is carrying the RFID tag (see ¶ 92+, 102), and a sticky adhesive layer which is arranged onto the second surface of the substrate and over the RFID tag (see ¶ 13-17+, 63-64+, 92+).
Re Claim 2: Buchbinder et al. teaches a device, wherein the RFID label is rolled up to form a roll, such that the siliconized first surface of the substrate facing against and covering the adhesive layer (¶ 53-69+, 77-80+, 93+).
Re Claim 3, 10: Buchbinder et al. teaches a device, wherein the substrate is made of a paper or paper board (¶ 13-18+, 41-55+).
Re Claims 4-5, 11-12, 13-14, 15-16: Buchbinder et al. teaches a device, wherein the elongated substrate carrying several RFID tags {herein Buchbinder et al. teaches a roll of RFID transponders, wherein the substrates webs can mutually independently optionally have perforations; see 78-80 & 93} which are arranged on the substrate at a predetermined distance between two adjacent RFID tags, wherein the substrate is perforated between two adjacent tags, such that they can be separated manually or automatically in tag application process (¶ 78-80, 91-104+).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchbinder et al. (US 2014/0079894) in view of Atherton (US 8,169,318).
The teachings of Buchbinder et al. have been discussed above.
Buchbinder et al. fails to specifically teach the RFID antenna has been formed directly onto the second surface of the substrate and the IC has been attached onto the antenna, such that, an electrical connection between the IC and the antenna has been established.
Atherton teaches radio frequency identification tag with tamper detection capability, which includes an RFID antenna has been formed directly onto the second surface 101 of the substrate and the IC has been attached onto the antenna, such that, an electrical connection between the IC and the antenna has been established (col.5, lines 28+; col.10, lines 30+).
In view of Atherton’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Buchbinder et al. RFID antenna has been formed directly onto the second surface of the substrate and the IC has been attached onto the antenna, such that, an electrical connection between the IC and the antenna has been established so as to provide electrical connection between the antenna and the IC chip on the substrate. 
Re Claim 8: Buchbinder et al. as modified by Atherton teaches a device, wherein the RFID antenna has been produced by additive printing, wherein the antenna has been printed with a conductive ink (¶ 54+).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that
Re Claim 7: the RFID antenna is formed by an antenna pattern of electrically conductive solid particles and that the conductive material has been heated to a temperature exceeding a characteristic melting point of the material, such that the RFID antenna is formed;
Re Claim 9: the substrate is laminated with a conductive layer and wherein the RFID is formed by using subtractive manufacturing, wherein parts of the conductive layer are subtracted, such that the remaining conductive layer on the substrate web forms the RFID antenna. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art for record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekiguchi  (US 2004/0262722) teaches chip mounting method and mounted substrate manufacturing apparatus.
Huhtasalo et al. (US 2020/0406573) teaches method and arrangement for producing a label with integrated electrically conductive patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876